Citation Nr: 1451683	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-11 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUES

1.  Entitlement to an annual clothing allowance for 2011 and 2012.

2.  Entitlement to special home adaptation.

3.  Entitlement to specially adapted housing.

(The issues of entitlement to service connection for hypertension; respiratory disability; skin disorder affecting the scalp; low back disability; difficulty swallowing; entitlement to an initial increased rating for bilateral hand arthritis; and, entitlement to a TDIU are the subject of a separate decision.)


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975; November 2005 to March 2006; and, from October 2006 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) from August 2011and October 2012 decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Houston, Texas which denied entitlement to Annual Clothing Allowances.  

In October 2011, the Veteran filed a notice of disagreement with the August 2011 denial.  A statement of the case was issued in January 2012 and a substantive appeal was received in July 2012.

In February 2013, the Veteran filed a notice of disagreement with the October 2012 denial.  A statement of the case was issued in February 2013 and a substantive appeal was received in February 2013.

The Veteran testified at a Board hearing in September 2013; the transcript is of record.

In April 2014, the Veteran submitted a 'Notice of Disagreement' with the October 2013 RO's denial of entitlement to special home adaptation and specially adapted housing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Clothing allowance

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments.  38 C.F.R. § 3.810 (2011, 2012).

In her May 2011 claim for an annual clothing allowance, the Veteran asserted that she required bilateral hand splints and Caspian cream due to her service-connected bilateral hand disability.  

In her October 2011 notice of disagreement she asserted that she has soft and hard braces for both hands which tends to cause small tears in her outer garments that grow into large tears.  She also reported that she uses cayenne pepper cream for her hands and feet (nonservice-connected, pending claim) to increase circulation which causes irreparable damage to socks, shoes, and outer garments.

In her July 2012 substantive appeal, she asserted that she uses Trixaicin cream and Murpirocin ointment on the torso and all extremities related to her service-connected fibromyalgia and bilateral hand arthritis.  

In her October 2012 claim for an annual clothing allowance, the Veteran asserted that she required a manual wheelchair for a spinal cord injury (entitlement to service connection for low back disability is in appellate status), and that she requires Mupirocin ointment due to her service-connected hypothyroidism.  In support of her claim, the Veteran submitted a document pertaining to 'Bactroban Ointment (mupirocin ointment).  

The Veteran's claims should be referred to the Under Secretary for Health or designee for certification as to whether any of her service-connected disabilities require the use of splints or ointment which tend to wear or tear clothing, or which cause irreparable damage to her outer garments.  

Special home adaptation and specially adapted housing

In an October 2013 rating decision, the RO denied entitlement to special home adaptation and specially adapted housing.  In April 2014, the Veteran filed a notice of disagreement.  These issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should arrange for the Veteran's claims folder and medical folder to be reviewed by the Under Secretary for Health or designee who should certify whether or not the hand/arm brace(s) worn by the Veteran to treat her service-connected bilateral hand arthritis renders her eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.

The Under Secretary for Health or designee should certify whether or not any medication (Trixaicin cream, Murpirocin ointment, Caspian cream, or cayenne pepper cream) is utilized by the Veteran to treat her service-connected bilateral hand arthritis, fibromyalgia, or hypothyroidism and whether any use renders her eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

A complete rationale for all conclusions reached should be included with the certification.

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

3.  Issue a statement of the case with regard to the issues of entitlement to special home adaptation and specially adapted housing.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



